Citation Nr: 0638434	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether a VA Form 9 received on January 21, 2004 was a timely 
substantive appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1966 to 
September 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 RO determination that 
a timely substantive appeal had not been received with 
respect to an August 2002 rating decision that denied 
entitlement to an earlier effective date for service 
connection for PTSD.  A personal hearing before the 
undersigned acting member of the Board was held in 
Washington, D.C. in July 2006.


FINDING OF FACT

The veteran did not timely submit a Substantive Appeal/ VA 
Form 9 regarding the denial of entitlement to an earlier 
effective date for service connection for PTSD.


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue of 
entitlement to an earlier effective date for service 
connection for PTSD.  38 U.S.C.A. §  7105 (West 2002 &Supp. 
2005); 38 C.F.R. §§ 20.200, 20.202, 20.301(a), 20.302(b), 
20.305, 20.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Board notes that an original claim for, in 
part, service connection for PTSD was received from the 
veteran in May 1990.  In June 1990, the veteran and his 
representative were notified by the RO that additional 
evidence was needed and that no action could be taken on his 
claim until the evidence was received.  The veteran and his 
representative were also informed that the evidence should be 
submitted as soon as possible, preferably within 60 days, but 
no later than one year from the date of the letters; 
otherwise, benefits, if entitlement was established, could 
not be paid for any period prior to the date of its receipt.  
The enclosures included a formal VA application for 
compensation benefits (VAF 21-526) and a statement in support 
of claim (VAF 21-4138).  The veteran did not respond and no 
additional evidence was received within one year of the dated 
of the June 1990 letters.  

A formal claim of service connection for PTSD was received in 
December 1998.  By rating action in April 2000, service 
connection was established for PTSD and a 50 percent 
evaluation was assigned, effective from December 18, 1998.  
By rating action in June 2001, the RO granted an increased 
rating to 100 percent for PTSD and assigned an effective date 
of July 14, 2000, the date of receipt of a claim for 
increase.  In June 2001, the veteran's representative 
requested that "VA review the dates of issues on the 
claim."

By rating action in March 2002, the RO denied a claim for an 
earlier effective date for service connection for PTSD.  An 
August 2002 rating action confirmed the March 2002 decision 
to deny an earlier effective date for service connection for 
PTSD.  A notice of disagreement was received in October 2002, 
a statement of the case was promulgated in April 2003, and a 
substantive appeal was received in January 2004.

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an earlier effective date for service connection for PTSD.  
38 U.S.C.A. § 7105.  Specifically, it must be determined 
whether the veteran filed a timely substantive appeal 
pertaining to this issue.

In this case, the record shows that the veteran and his 
representative were notified (on September 9, 2002) of the 
August 2002 RO decision and were also advised of his appeal 
rights and of the applicable time limits for perfecting an 
appeal.  The SOC promulgated in April 2003 included the 
appropriate laws and regulations pertaining to effective 
dates of awards and a VA Form 9 was enclosed for the 
veteran's benefit.  The veteran was advised of the need to 
file a substantive appeal within 60 days of the date of the 
SOC, or his appeal would be closed.  He was also informed of 
the process for filing an extension of his appeal.  

The Board has the authority to adjudicate the question of 
timeliness of a substantive appeal and may dismiss an appeal 
in the absence of a timely-filed substantive appeal.  
VAOPGCPREC 9-99.  Accordingly, as to the jurisdictional issue 
before the Board, the veteran has received all appropriate 
notice and been accorded all applicable procedural 
opportunities to address the question.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a NOD and 
completed by substantive appeal after a SOC is furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.300, 20.302; see Rowell v. Principi, 4 Vet. App. 
9, 17 (1993).  By regulation, this formal appeal must consist 
of either "a properly completed VA Form 1-9, . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202.  Either the appellant or his representative 
may file a Substantive Appeal.  38 C.F.R. § 20.301(a).

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal, and the determination becomes final.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. at 
556 (1993).  

Under the facts set out above, the veteran had until 
September 9, 2003, to file a timely substantive appeal with 
respect to the RO's March 2002 and August 2002 rating 
actions.  The veteran's substantive appeal was received on 
January 21, 2004.  This is clearly in excess 60 days from the 
date of mailing of the SOC (the SOC was mailed on April 29, 
2003), as well as more than one year from the date of 
notification of the pertinent rating action (September 9, 
2002).  The veteran did not file for an extension.  The Board 
has reviewed the record in this case and has not identified 
any document filed within the requisite period that can be 
construed as a timely substantive appeal as to the matter of 
entitlement to an earlier effective date for service 
connection for PTSD.

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
SOC, and he was also advised of what was required of him if 
he needed more time to do so.  The veteran did comply with 
appellate procedures to the extent of filing timely a NOD as 
to the initial denial of his claim for an earlier effective 
date, but did not comply with the required procedure for 
perfecting his appeal after receipt of the SOC, as instructed 
in the written material that accompanied the SOC in April 
2003.  

Accordingly, a timely substantive appeal has not been 
received by the VA.  The appeal regarding the issue of 
entitlement to an earlier effective date for service 
connection for PTSD has not been timely perfected.  Thus, the 
Board does not have jurisdiction to adjudicate that claim.  
Because the appellant has not complied with the legal 
requirement for perfecting an appeal, the law is dispositive 
of the issue and the appeal must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The veteran's contentions at the personal hearing in July 
2006, that he relied in good faith on statements made to him 
by various people at a Vet Center in Molina, Illinois, and by 
people at the office of an Illinois Congressman, that they 
would complete the forms necessary to perfect his appeal is 
without merit.  As indicated above, the veteran and his 
representative were provided with specific instructions 
concerning the appellate process and the need to file a 
substantive appeal within the time prescribed.  The 
instructions were not only clear and unambiguous, but also 
informed him of the process for filing an extension to 
perfect his appeal and included toll free phone numbers that 
he could call if he had any questions or needed assistance.  
The veteran's testimony that he was not familiar with the 
paperwork and relied in good faith on others, is not valid 
excuse for failing to perfect a timely appeal.  As to the 
representative's request that VA initiate an investigation 
into the offices of the Vet Center and Congressman to 
determine whether they failed to submit the veteran's 
substantive appeal, the Board respectively declines.  In this 
case, the onus was on the veteran to perfect his appeal, and 
any fault in failing to file a timely substantive appeal, 
regrettably, lies with him.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  While it remains unsettled 
whether or not the VCAA applies (and if so, to what extent) 
in a case (as here) where the law is dispositive, the Board 
concludes that VA notification requirements are satisfied.  
In the April 2003 cover letter to the statement of the case 
(SOC), the RO notified the veteran of the time requirements 
for filing a substantive appeal.  A May 2004 RO letter 
informed him of what the evidence must show for earlier 
effective date claims.  Additionally, a March 2005 SOC told 
him why his January 2004 VA Form 9 was not timely filed.  As 
this appeal requires a strictly legal determination, there is 
no reasonable possibility that further notification or 
assistance to the veteran would aid in substantiating his 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  Accordingly, the claim is 
dismissed.  


ORDER

The appeal for entitlement to an earlier effective date for 
service connection for PTSD is dismissed based on a lack of 
jurisdiction over the issue by the Board.



		
	DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


